DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2019100129725, filed on 01/07/2019.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because Figs. 1 and 7 do not have labels in rectangular boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,8,9,11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US Pub 2018/0190220 A1).
Regarding claim 1; Yu teaches a data driving method, comprising: 
transmitting a charge sharing signal for a current data line according to a pre-stored charge sharing timing table (Figs.2,3; [0037,0038], a display device comprises a timing controller including a charge sharing controller 206 configured to generate one or more charge sharing enable signals to control the operation of switches (e.g., data charge sharing switches 506, Fig.5) coupled between outputs of source drivers 106. Figure 3 shows a table illustrating data pattern-based charge sharing for output channels); 
transmitting a valid display data for the current data line ([0004,0026,0032], the timing controller 104 receives the display data from a source and generates data signals to the display panel through the output channels. Fig.3, [0037], time period T1 and time period T2 are for transmitting display data to output channels Y1-Y8); and 
executing the charge sharing signal to complete a charge sharing between signal channels (Fig.3, [0037], charge sharing is employed for odd channels Y3, Y5, and Y7; and the even channels Y2 and Y6. More clearly, charge sharing line 328 illustrates that the outputs of the even channels identified for charge sharing are connected together. Similarly, charge sharing line 330 illustrates that outputs of the odd channels identified for charge sharing are connected together during charge sharing).
Regarding claim 2; Yu teaches the data driving method according to claim 1 as described above. Yu further teaches that before transmitting a charge sharing signal for a current data line according to a pre-stored charge sharing timing table, the data driving method further comprises: transmitting a reset signal to reset all signals for a previous data line ([0050], the data charge sharing switch 506 is only activated during charge sharing operation. Therefore, before transmitting a charge sharing signal for a current data line, the data charge sharing switch 506 for previous data line would be turned off (i.e., reset). Therefore, Yu further teaches a charge sharing control signal generated to turn off (reset) the data charge sharing switch 506).
Regarding claim 3; Yu teaches the data driving method according to claim 1 as described above. Yu further teaches that before transmitting a charge sharing signal for a current data line according to a pre-stored charge sharing timing table, the data driving method further comprises: transmitting a polarity inversion signal for the current data line (Fig.5, [0051], the charge sharing controller receives a polarity inversion signal 514 which is used to invoke charge sharing among all output channels using POL charge sharing switch 516).
Regarding claim 8; Yu teaches a data driving device, comprising: a timing controller (a timing controller 104, Fig.1), a transmission interface (a display data link 114), a source driver (source driver 106), a plurality of data lines (the display panel comprises a plurality of data lines coupled to the source driver 106), and charge sharing switches (data charge sharing switch 506, Fig.5); wherein 
the timing controller is configured to store a plurality of valid display data (Fig.2, [0029], the timing controller comprises a data receiver 202 for receiving display data) and a plurality of charge sharing instructions (Fig.2, [0038], the timing controller 104 comprises a charge sharing controller 206 for generating one or more charge sharing enable signals); 
the transmission interface is configured to transmit the plurality of valid display data and the plurality of charge sharing instructions to the source driver ([0026], The timing controller 104 interfaces with the display panel 116 using a display data link 114); 
the plurality of data lines are configured to transmit the plurality of valid display data to respective pixel units of a display panel (it is understood that display data is transmitted to respective pixel unit through data lines); 
the source driver is configured to control the display panel to display an image according to the plurality of valid display data ([0023,0026]), and configured to control ON-OFF states of the charge sharing switches according to the plurality of charge sharing instructions (Fig.5, [0038,0050], the data ; and 
the charge sharing switches each are connected to designated ones of the plurality of data lines, and configured to be turned on or off according to the plurality of charge sharing instructions to carry out a charge sharing between the designated ones of the plurality of data lines (Fig.5, [0050], each data charge sharing switch 506 is connected to a designated output channel 512 and configured to be turn of/off according to a charge sharing signal generated from the charge sharing controller).
Regarding claim 9; Yu teaches the data driving device according to claim 8 as described above. Yu further teaches that the timing controller is provided with a charge sharing timing table therein, and the charge sharing timing table is configured to set and store the plurality of charge sharing instructions (Fig.3 shows a charge sharing table).
Regarding claim 11; Yu teaches the data driving device according to claim 9 as described above. Yu further teaches the timing controller is further provided with a polarity inversion timing table for setting a polarity inversion signal ([0051], Fig.5, the charge sharing controller also receives the polarity inversion signal 514 which is used to invoke charge sharing among all output channels. For instance, when the polarity inversion signal 514 transitions from a first state to a second state, the POL charge sharing switch 516 closes, causing the outputs of output channels Y1-Y8 to be connected to each other. Therefore, Yu further implies that the charge sharing controller would comprise a table for storing a polarity inversion table to instruct the operation of the POL charge sharing switch 516 when the Polarity inversion signal switched between the first state and the second state); and the polarity inversion signal is configured to be transmitted to the source driver through the transmission interface (Figs.1 and 5, the polarity inversion signal would be transmitted from the timing controller to the source driver through the display data link 114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,5,10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub 2018/0190220 A1) in view of Moon et al. (US Pub 2012/0133847 1).
Regarding claim 4; Yu teaches the data driving method according to claim 2 as described above. Yu further teaches that the transmitting a charge sharing signal for a current data line according to a pre-stored charge sharing timing table comprises: reading the charge sharing signal for the current data line from the charge sharing timing table (Fig.3, reading a charge sharing status 310 from the charge sharing table 300).
Yu does not teach transmitting the charge sharing signal to a source driver through a mini LVDS differential interface.
transmitting the charge sharing signal to a source driver through a mini LVDS differential interface (Figs.4-6, [0058,0079], a charge sharing control signal CSC is included in all video signal (mini-LVDS) from a timing controller to a source drive IC).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Yu to include the method of Moon of transmitting charge sharing control signal from a timing controller to a source drive IC via a mini-LVDS interface. The motivation would have been in order to reduce number of pins (Moon, [0002]).
Regarding claim 5; Yu and Moon teach the data driving method according to claim 4 as described above. Yu further teaches that the transmitting a valid display data for the current data line comprises: and transmitting the valid display data to a display panel through the source driver (Figs.1-5, [0023,0026, 0027]).
	Yu does not teach transmitting the valid display data to the source driver through the mini LVDS differential interface.
	Moon teaches transmitting the valid display data to the source driver through the mini LVDS differential interface ((Figs.4-6, [0058,0079]). The motivation is the same as the rejection of claim 4.
Regarding claim 10; Yu teaches the data driving device according to claim 9 as described above.
Yu does not teach the transmission interface is configured to perform transmissions of the valid display data and the charge sharing instruction according to a mini LVDS protocol.
Moon teaches the transmission interface is configured to perform transmissions of the valid display data and the charge sharing instruction according to a mini LVDS protocol (Figs.4-6, [0058,0079], a charge sharing control signal CSC is included in all video signal (mini-LVDS) from a timing controller to a source drive IC).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Yu to include the method of Moon of transmitting charge sharing .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub 2018/0190220 A1) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 6; Yu teaches the data driving method according to claim 1 as described above. Yu does not explicitly disclose that the executing the charge sharing signal to complete a charge sharing between signal channels comprises: turning on or off a corresponding charge sharing switch according to the charge sharing signal, before the valid display data being switched in polarity between positive and negative polarities.
	AAPA teaches the executing the charge sharing signal to complete a charge sharing between signal channels comprises: turning on or off a corresponding charge sharing switch according to the charge sharing signal, before the valid display data being switched in polarity between positive and negative polarities (In paragraph [0004] of originally filed specification, Applicant admitted that the prior art charge sharing technique is to output a signal channel to the display panel, and set a switch between the odd data channel and the even data channel. By controlling the on and off of the switch, the odd and even channels are shorted before the output signal switches between positive and negative).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Yu to include the teaching of AAPA of controlling the charge sharing switches before the output signal switches between positive and negative. The motivation would have been in order to reduce power consumption.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach a limitation in Claim 7 reciting transmitting a reset signal to reset all signals of a previous data line comprising: transmitting the reset signal to the source driver through the mini LVDS differential interface, after the valid display data is executed; and storing the valid display data for the current data line according to the reset signal.
Yang et al. (US Pub 2018/0286344 A1) teaches a reset signal being transmitted to source driver through mini-LVDS interface. However, Yang does not teach that the reset signal is transmitted before transmitting a charge sharing signal and after the valid display data is executed. Yang does not teach storing the valid data for the current data line according to the reset signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US Pub 2019/0096304 A1) discloses a display device comprising charge sharing switches which are controlled by a latch signal to perform a charge sharing operation. The latch signal also turns on/off data line switches 320 connecting source drive unit with data lines.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691   


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691